t c memo united_states tax_court joan walters f k a joan gherman and henry gherman petitioners v commissioner of internal revenue respondent docket no filed date henry gherman and joan walters pro_se reginald r corlew and w robert abramitis for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows petitioners joan walters and henry gherman additions to tax sec sec sec sec sec tye deficiency a a a a b a dollar_figure dollar_figure - dollar_figure - big_number big_number - - dollar_figure big_number big_number - - big_number - dollar_figure - big_number percent of the interest due on the entire deficiency in income_tax petitioner henry gherman additions to tax sec sec sec sec sec tye deficiency a a a a a b dollar_figure - - dollar_figure dollar_figure big_number dollar_figure dollar_figure - - big_number percent of the interest due on the entire deficiency in income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes the deficiency and additions to tax for taxable_year ended accordingly references to the years in issue hereinafter refer to years ended through the issues for decision are whether petitioners for taxable years ended through and petitioner henry gherman for taxable years ended and omitted income in the amounts determined by respondent or in some other_amounts we hold that they omitted income to the extent determined herein whether petitioners for taxable years ended through and petitioner henry gherman for taxable years ended and are liable for additions to tax under sec_6653 or a a we hold that they are but subject_to the relief provisions of sec_6013 whether petitioners for taxable years ended through and petitioner henry gherman for taxable years ended and are liable for additions to tax under sec_6653 or a we hold that they are but subject_to the relief provisions of sec_6013 whether petitioners for taxable years ended through and petitioner henry gherman for taxable years and are liable for additions to tax under sec_6661 we hold that they are but subject_to the relief provisions of sec_6013 whether petitioner henry gherman is liable for an addition_to_tax under sec_6651 for taxable_year ended we hold that he is whether petitioner joan walters is entitled to innocent spouse relief under sec_6013 for taxable years ended through we hold that she is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated into our findings by this reference when they filed their petition petitioner henry gherman mr gherman resided in atlanta georgia and petitioner joan walters ms walters resided in miami florida background information petitioners were married in date and were divorced in date when they married ms walters was years old petitioners had two children shari gherman rance shari born in and craig gherman craig born in petitioners lived together from the time they married until date when mr gherman fled the country see infra ms walters sought the divorce because she became ashamed of the gherman name mr gherman and ms walters have two grandsons chasyn and ashtyn rance who are the children of shari and her former husband leslie rance mr rance and one granddaughter kara who is the child of craig before marriage ms walters graduated from high school and attended college for year she worked for equity advertising and later for the theater guild in the subscription department and as a script reader ms walters did not maintain her own checking account before marriage but instead relied on her father to cash her paychecks for her and to give her additional spending money after petitioners married ms walters worked for months as a receptionist for a knitting mill then she did not work outside of the home for many years other than as described infra she involved herself in various community and volunteer activities and at one time served as a secretary for the miami chapter of the congress of racial equality mr gherman handled the family's financial matters throughout the time that petitioners were married mr gherman began selling insurance during the late 1950's or early 1960's he worked hard and built up his business nonetheless during petitioners filed for bankruptcy bankruptcy subsequently ms walters received a discharge in the bankruptcy mr gherman however did not receive a discharge because the bankruptcy court found that he had obtained credit by issuing certain false financial statements following the bankruptcy mr gherman did not keep secret the fact that he was not granted a discharge in the bankruptcy proceeding and at meetings with clients or potential clients he often mentioned that he had not been granted a discharge in the bankruptcy after the bankruptcy petitioners sold their personal_residence and used some of the proceeds to purchase another home ms walters considered the new house to be inferior to their prior house following the bankruptcy mr gherman never again held an asset in his own name mr gherman used ms walters' name to transact his business and financial matters ms walters knew that mr gherman used her name for those purposes because he had not been granted a discharge in the bankruptcy financial investment planning inc during date mr gherman organized financial investment planning inc fip to sell insurance and to provide financial services employee benefit consulting deferred_compensation plans estate_planning tax planning and trust work by fip provided a range of business and financial services to its clients who primarily were successful physicians located in the miami area other clients of fip included attorneys accountants commercial businesses hospitals and a university fip performed many financial functions for its clients including collecting bills paying employees in some cases paying the clients' personal and household expenses filing tax returns and handling insurance investments and financial planning warren gherman mr gherman's brother served as fip's first president and as a director from its beginning however mr gherman controlled fip and made all the decisions relating to its operations he became president of fip during and served in that capacity and as a director during the years in issue ms walters was the sole shareholder of fip and until date she served as its secretary and treasurer and as a director ms walters knew that the fip stock was held in her name because mr gherman had not been granted a discharge in the bankruptcy ms walters attended fip's monthly board_of directors meetings signed fip's corporate minutes and until was on fip's payroll ms walters however was not involved in the day-to-day operations of fip and she seldom visited fip's offices during the years in issue although ms walters owned all of fip's stock fip's clients knew that mr gherman controlled fip and that he made all decisions regarding its operations those clients trusted mr gherman and remained with him over a number of years shari a licensed insurance agent was on fip's payroll from at least date until date shari also served as a director of fip in addition she owned percent of the shares of first financial planning corp of south florida inc ffp an s_corporation formed during and controlled by mr gherman ffp sold insurance to fip's clients the record does not show the full extent of services that shari performed for fip or ffp or for any other corporation controlled by mr gherman but it does indicate that she was credited with selling insurance to fip's clients shari did not testify at the trial craig also was on fip's payroll he worked primarily as a mechanic for fip in addition from at least date until date craig served as a director of fip craig owned percent of the shares of ffp the record does not show the full extent of services that craig performed for fip or for any other corporation controlled by mr gherman craig did not testify at the trial mr rance shari's husband was on fip's payroll as well he managed fip's real_estate holdings buildings and office buildings he additionally managed custom-molded an orthopedic equipment company for fip other than fip operated at a loss on its forms u s_corporation income_tax return for tax periods ended date through fip reported gross_receipts total income and income or loss before net_operating_loss nol as follows gross total taxable_income fye receipts income loss before nol dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the returns for tax periods ended date and were prepared by or for the trustee in bankruptcy for the bankruptcy see infra during the years through fip filed five petitions with the court relating to taxable periods ended through in the notices of deficiency for those periods respondent determined deficiencies in tax in the aggregate totaling dollar_figure additions to tax for fraud were determined in the related notices of deficiency and affirmatively pleaded in the answers to the petitions for taxable periods ended through by agreement of the parties decisions were entered wherein deficiencies in tax for taxable periods ended through aggregating dollar_figure were sustained but additions to tax for fraud were not sustained for any taxable_period at issue in the notices of deficiency sent to fip for years ended through respondent disallowed as unreasonable_compensation deductions claimed for moneys fip paid to ms walters on the basis that ms walters performed no more than nominal services for fip in those notices of deficiency respondent also disallowed as unreasonable a portion of the compensation fip paid to mr gherman during ms walters asked mr gherman to remove her from fip's payroll because she wanted to avoid future problems with the irs another issue in those tax_court cases related to activities in marketing tax_shelters film and art to fip's clients ms walters participated to some degree in setting up or putting together at least one tax_shelter but the record does not show the extent of that participation respondent also disallowed some business_expenses claimed by fip in the notices of deficiency for years ended through unreported income from an illegal activity however was not in issue for years ended through following the audit of fip's tax returns for years ended through petitioners' accountants became more conscious of items especially items of expense recorded in fip's books_and_records from time to time the accountants requested documentation for items recorded in the books_and_records to ascertain whether large or extraordinary items were reasonable and accurately recorded the accountants' primary concern was to prevent personal expenditures' being claimed as business_expenses on fip's tax returns and to assure that withdrawals from fip were properly recorded on fip's books_and_records on date fip's board_of directors authorized the corporation to establish a payroll deduction plan optional at the employee's request whereby certain enumerated payroll deductions would be allowed eg for automobile insurance premiums life accident and death and dismemberment insurance mortgage payments corporate and pension_plan loan payments court orders for family support and automobile loan payments during the years in issue fip had in effect a medical expense reimbursement plan whereby fip reimbursed covered employees for their medical_expenses during those years fip also had a matching gift program whereby fip agreed to match dollar for dollar contributions made by fip's professional employees to qualified u s charitable organizations fip paid the personal expenses of mr gherman ms walters and other gherman family members fip paid for the cars driven by petitioners and their children during the years in issue the cars included cadillacs a bmw a town car ms walters and a buick mr gherman fip's books_and_records reflect that dating back to fip made personal loans to fip's clients employees and shareholders including gherman family members or entities in which they held interests the records also reflect payments of interest and principal on those loans ms walters was not aware that fip's books recorded loans' being made to her during the years in issue fip chartered a 45-foot boat the camelot from sharicraig inc sharicraig an s_corporation owned by ms walters until when she sold her shares to shari and craig neither shari nor craig was actively involved in the day-to-day activities of sharicraig sharicraig's books_and_records were maintained by mike landa mr landa who also captained the boat the record does not reveal in which year the camelot was purchased by sharicraig or the source of the funds for that purchase the camelot cost dollar_figure fip paid sharicraig dollar_figure for each day it used the camelot with a guaranteed charter of at least two times a month it was docked behind mr landa's house or petitioners' house petitioners used the camelot for personal pleasure and to entertain fip's clients the camelot was rarely used by anyone other than petitioners or fip on occasion petitioners took the camelot on weekend excursions and to vacation in the bahamas on visits to the bahamas the boat would stay in freeport for an extended period of time with ms walters and mr and mrs landa on board while mr gherman and clients of fip would fly in from miami to stay during the weekends when the camelot was used to entertain fip's clients ms walters helped prepare and serve food fip had a bank account in its name at commerce bank n a the fip account from through the end of hundreds of thousands and sometimes millions of dollars flowed through the fip account each month all of the checks drawn on the fip account required two signatures mr gherman generally signed all of the checks written on the fip account additionally during all of and until date ms walters cosigned all of the checks during date craig began also to cosign checks written on the fip account from that point forward ms walters and craig each cosigned approximately percent of the checks ms walters and craig signed the checks in blank usually at a time at their personal residences the blank checks then were taken to fip's offices usually by an fip employee for use when needed at which time the checks would be completed by mr gherman or an fip employee and then signed by mr gherman between date and date ms walters signed over big_number checks of which she had written only two during the years in issue ms walters also had signatory authority over two bank accounts that were in her name ms walters shared with mr gherman signatory authority on an account titled joan gherman no account ms walters signed checks written on the joan gherman no account using the same process that was used for checks written on the fip account except that only one signature was required on the joan gherman no account during the years of its existence hundreds of thousands of dollars flowed through the joan gherman no account any money earned by ms walters was deposited into the joan gherman no account checks made payable to mr gherman drawn on the fip account were deposited into the joan gherman no account ms walters regarded the joan gherman no account as a business account business expenditures of fip as well as some personal expenditures of petitioners were paid from the joan gherman no account the bank statements for the joan gherman no account were mailed to fip's business address and the statements were reconciled by mr gherman or an fip employee the other account in ms walters' name served as her personal checking account joan gherman no account ms walters used the joan gherman no account for paying basic household expenses such as groceries the cleaners and the gardeners mr gherman made weekly deposits into the joan gherman no account ms walters recorded dollar_figure in the check registrar as the weekly deposit amount regardless of the amount that mr gherman actually deposited into the account for the years in issue ms walters wrote and signed all but one of the checks issued from the joan gherman no account mr gherman or an fip employee however generally balanced the bank statements for the joan gherman no account and the bank statements were mailed directly to fip's business address most of ms walters' personal expenditures were paid for by major credit cards mr gherman paid the credit card bills from a checking account other than the joan gherman no account all of the money in the joan gherman no account and the joan gherman no account came directly or indirectly from fip ms walters had little interest in or awareness of the financial dealings that mr gherman carried out in her name she had absolute faith in mr gherman's business judgment and followed his instructions without question she would and did sign any document that he asked her to sign the embezzlement during date mr gherman suddenly and without any warning abandoned his family and fled the united_states to taiwan until he was arrested ms walters did not know his whereabouts he took with him suitcases filled with dollar_figure bills that totaled dollar_figure million exit money over a 10-day period before he fled the country mr gherman had written checks on the fip account that totaled dollar_figure of which dollar_figure was made payable to mr gherman and dollar_figure was made payable to ms walters some of the money in the fip account came from funds that mr gherman had embezzled from accounts of fip's clients primarily employee_benefit_trust accounts through a so-called certificate of deposit scheme see infra mr gherman was captured in taiwan in date and subsequently returned to the united_states for trial mr gherman had deposited all of the funds he embezzled into the fip account he converted those funds to his own use mr gherman alone controlled the embezzled funds until he fled the country mr gherman's family including ms walters did not know that mr gherman was embezzling money from fip's clients in an information filed in the criminal case in the u s district_court southern district of florida mr gherman was charged with having embezzled and converted for his own use from or about date until or about date dollar_figure million in assets from employee benefit plans entrusted to him the information alleged that as part of the scheme to defraud mr gherman represented that funds were placed in certificates of deposit cd's but the investments were never made and the cd's did not exist the cd scheme the information alleged further that as part of the cd scheme mr gherman transferred embezzled funds to an account in a bank in antigua west indies that he had opened under the name of chaska trading ltd chaska trading and that approximately dollar_figure million of those funds then were transferred to an account in chaska trading's name at prudential-bache securities inc prudential-bache and were available to mr gherman mr gherman entered into a plea agreement in which he admitted embezzling dollar_figure million from fip's clients including the removal of dollar_figure million in july and date at his sentencing hearing he claimed that the money did not go into his own pocket but instead it went into the corporate funds of fip which he controlled and that the money was used in the operations of fip of the dollar_figure million exit money dollar_figure million was unaccounted for at the time of sentencing and was still unaccounted for at the time of the trial of the instant case in accordance with the plea agreement mr gherman was found guilty on three counts of mail fraud in violation of u s c sec_1341 and four counts of embezzlement from employee pension funds in violation of u s c sec_664 on date he was sentenced to consecutive sentences totaling years he also was ordered to make restitution in the amount of dollar_figure less any recoveries made by the bankruptcy trustee see infra the federal bureau of investigation agent who investigated the embezzlement believed that approximately dollar_figure million of the funds mr gherman embezzled was used to support fip's losses over the years through approximately dollar_figure million was used in so-called loans to mr gherman or family members and the balance became the exit money the bankruptcy on date certain clients of fip filed a receivership action captioned shapiro v gherman against mr gherman fip and ffp in the circuit_court of the eleventh judicial circuit in and for dade county florida wherein the clients sought the appointment of a receiver damages and other relief james feltman mr feltman was appointed receiver a temporary restraining order was entered on that date which prohibited the defendants from transferring or otherwise disposing of their assets two days later mr feltman was authorized to seize the camelot subsequently on date while the receivership action was pending some of the same clients commenced an involuntary chapter bankruptcy proceeding against the same entities bankruptcy estates in the u s bankruptcy court for the southern district of florida bankruptcy court mr feltman was appointed trustee of the bankruptcy estates additionally on date creditors of mr gherman filed an action in the high court of antigua seeking the turnover of dollar_figure million they alleged mr gherman had deposited at that bank subsequently the three actions were consolidated in the bankruptcy court hereinafter we will refer to the consolidated proceedings as the bankruptcy on date mr feltman filed a cross-claim and third party complaint in the bankruptcy against mr gherman ms walters shari craig mr rance chasyn rance ashtyn rance and kara gherman gherman family members wherein mr feltman sought recovery_of fraudulently transferred funds and assets purchased with those funds and a denial of mr gherman's discharge mr feltman's position was that all assets owned by the gherman family members were derived from embezzled funds and should be returned for purposes of the bankruptcy accountants hired by mr feltman prepared a schedule dated date entitled schedule of perceived certificates of deposit by investor cd schedule the cd schedule reflects the names of the individuals corporations estates trusts or other entities from whom mr gherman had embezzled money as a part of the cd scheme the cd schedule also reflects by date and segregated by name of individual or entity the amounts that had been either invested in a phantom cd or withdrawn from a phantom cd and redeposited into the party's account with dates commencing date and ending date by year the cd schedule indicates that mr gherman had embezzled the following net amounts withdrawals from accounts of fip's clients less redeposits to accounts of fip's clients from fip's clients as part of the cd scheme withdrawals redeposits from accounts to accounts net year of fip's clients of fip's clients amount dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure of the dollar_figure net amount reflected on the cd schedule for calendar_year a total of dollar_figure of the withdrawals and redeposits were made on dates after mr gherman fled the united_states the cd schedule was introduced in evidence during the bankruptcy proceeding respondent used the cd schedule to develop the amounts reflected in the notices of deficiency as having been embezzled from fip's clients on a year-by-year basis see infra the cd schedule was prepared from fip's books_and_records and from subpoenaed bank records the accountants retained by mr feltman also prepared a schedule entitled analysis of cd 'sweep' withdrawals sweep schedule the sweep schedule attempted to identify when money came into fip for purported cd purchases and to whom or where the money subsequently flowed a portion of the sweep schedule later was incorporated into the cd schedule the sweep schedule among other things shows disbursements to or for the benefit of mr gherman ms walters shari and craig as well as other individuals and to various investment accounts additionally the sweep schedule indicates interest_paid to cd participants for the following years and in the following amounts year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the accountants retained by mr feltman also prepared a schedule entitled disbursements from fip inc for family members family disbursements schedule which attempted to itemize all moneys paid out of the fip account to or for the benefit of mr gherman or members of his family the family disbursements schedule reflects total disbursements to or for mr gherman or his family members of dollar_figure commencing date and ending date the family disbursements schedule attempts to identify all transfers or payments to or for mr gherman or a family_member by date check number payee amount and description the accountant who prepared the family disbursements schedule made no attempt to distinguish legitimate disbursements such as for business purposes or salaries from nonlegitimate disbursements the family disbursements schedule was prepared by use of fip's books_and_records and for use in the bankruptcy proceeding prior to trial in the bankruptcy mr feltman proposed a settlement with ms walters shari and craig whereby each of them would retain a residence an automobile furniture personal possessions and some cash on the advice of mr gherman however the gherman family members rejected that offer following trial the bankruptcy court issued a memorandum_decision in favor of mr feltman as trustee pursuant to which he was awarded approximately dollar_figure million in money damages and a constructive trust over the homes automobiles boats and other assets of mr gherman and his family members in addition mr gherman was denied a discharge accordingly judgments were entered against ms walters in the amount of dollar_figure million and against other gherman family members in various amounts pursuant to a subsequent settlement offer however the gherman family members were released from the judgments entered against them and were paid dollar_figure as a result of the bankruptcy however ms walters shari and craig lost their personal residences and other personal assets the dollar_figure was retained by the gherman family members' bankruptcy attorney the bankruptcy court further found that justice for all inc see infra chaska trading ltd ffp and sharicraig inc were sham_corporations and mere instrumentalities and alter egos of fip mr feltman believed that no gherman family_member other than mr gherman had any knowledge of mr gherman's embezzlement activities before he fled the country ms walters' entertainment business activities sometime after shari's birth ms walters started a personal management company to manage singing acts she formed gherman associates inc gherman associates with mr gherman's brother warren to operate the personal management business gherman associates operated as a subsidiary of fip fip owned percent of the stock of gherman associates ms walters owned percent of the stock and peter michael lewis a miami record producer and arranger owned the remaining percent mr gherman however handled all of the financial aspects of gherman associates during ms walters began managing gherman associates' first client barry smith mr smith who sang with the gospel jazz singers she also managed the gospel jazz singers later mr smith introduced ms walters to other singers whom she began to manage that is the freeman sisters who appeared as the opening act for well-known singers including pat boone engelbert humperdinck and tom jones and patti jo who appeared in the broadway musical purlie ms walters' activities on behalf of clients of gherman associates included writing biographies handling press releases counseling the clients regarding their craft selecting clothing for them working with choreographers and the artists as to their performances selecting engagements selecting promotional materials making travel arrangements for them and handling clients' personal matters ms walters received a commission of percent of the moneys earned by the acts but she never made a profit from her activities mr gherman used funds from fip to help finance gherman associates' activities during date gherman associates' board_of directors voted to write off as uncollectible moneys advanced to mr smith patti jo and the freeman sisters additionally during the early 1970's ms walters produced a national traveling production of the musical purlie with patti jo playing the female lead mr gherman used fip funds to help finance the production ms walters additionally arranged for clients of fip to invest in purlie although well received artistically purlie ultimately lost money when it flopped in los angeles california also during the 1970's ms walters produced and cast a local production of bubbling brown sugar at the coconut grove playhouse in miami florida mr gherman provided money from fip to fund that production although an artistic success bubbling brown sugar lost money mr gherman decided to close the production following a lawsuit he filed against the owner of the coconut grove playhouse in which mr gherman alleged that he was not getting a fair share of the proceeds from the show over a year after mr gherman was incarcerated ms walters received an offer to manage a nightclub and restaurant located in california she managed the business for months until through no fault of her own the business failed ms walters no longer engages in entertainment business endeavors because she no longer has access to the money needed to finance them at the time of the trial of the instant case ms walters worked part- time as an embarkation representative for carnival cruise line and earned dollar_figure per hour petitioners' style of living when petitioners first moved to the miami florida area during they lived in an apartment over the years that they were married petitioners purchased and sold a number of personal residences their first house cost about dollar_figure except for the house they purchased immediately following the bankruptcy each new residence was better than the prior residence following the bankruptcy the residences were titled in ms walters' name alone during or petitioners purchased waterfront property in eastern shores an upscale section of north miami beach florida the property cost over dollar_figure and consisted of two lots the house on the property had two stories over big_number square feet and five bedrooms petitioners built a tennis court on the property as she had done previously with other homes ms walters employed domestic help whose wages were paid_by mr gherman from an account other than the joan gherman no account petitioners sold their former home to shari and her husband for dollar_figure approximately dollar_figure to dollar_figure of the purchase_price was paid_by a note given to ms walters the funds shari used to purchase that house came from one or more of the accounts in her name that mr gherman controlled none of the money in the account came from mr rance and he did not know from where it came ms walters recognized that petitioners maintained a nice lifestyle and that it was similar to that of many of the people with whom they socialized she believed that the improvements in their standard of living were gradual over a number of years commensurate with the increase in mr gherman's income and that there was no drastic change in their standard of living inasmuch as they always had a beautiful home and a good car they always ate well and they always went to good restaurants she believed that the only extravagance in their lives was the purchase of the camelot ms walters believed that the income reported on their income_tax returns was sufficient to support their standard of living mr gherman was considered extravagant in his use of money petitioners entertained fip's clients and friends at their home at least five times each year on occasion petitioners gave shopping sprees for relatives at grocery stores and at least one department store macy's the department store shopping spree was a mother's day gift_for shari and a few other relatives but ms walters was not one of the shoppers dating back to petitioners had a history of making gifts petitioners together made gifts to shari craig chasyn and ashtyn during through petitioners made gifts of dollar_figure each to shari craig and chasyn during and they also made gifts of dollar_figure to ashtyn petitioners signed joint gift_tax returns for various years on which they reported that gifts had been made to their children and grandsons the internal_revenue_service irs has no record of any gift_tax returns filed by petitioners for any year nonetheless the record shows that the irs had received gift_tax returns from petitioners at least for calendar quarters ended date and and for calendar_year an investment account in the name of ms walters was maintained at prudential-bache the funds in that account came directly or indirectly from fip ms walters executed a power_of_attorney by which she authorized mr gherman to manage her prudential-bache account she knew that mr gherman used the prudential-bache account to make investments on her behalf mr gherman made all decisions relating to the investment account mr gherman funded and controlled brokerage accounts and banks accounts in the names of other members of his family the funds in those accounts came directly or indirectly from fip at the time of trial in the instant case ms walters lived in a townhouse condominium owned by shari shari paid the mortgage on the condominium and ms walters paid shari what rent she could but some months she paid nothing prior income_tax returns during the late 1970's or early 1980's mr gherman was the subject of a criminal tax investigation by a federal grand jury ms walters knew about the investigation and presented testimony before the grand jury the grand jury investigation never led to an indictment as early as ms walters became aware that the irs's criminal_investigation_division had discontinued its investigation of mr gherman during the years through petitioners filed five petitions with the tax_court relating to taxable years ended through and to taxable years ended through in the notices of deficiency for those years respondent determined deficiencies in tax totaling dollar_figure additions to tax for fraud were determined in the notices of deficiency and affirmatively pleaded in the answers to the petitions for taxable years ended through unreported income from an illegal activity was not in issue for years ended through or through by agreement of the parties decisions were entered wherein deficiencies in tax for years ended through aggregating dollar_figure were sustained but additions to tax for fraud were not sustained for any taxable_year asserted on date a notice_of_federal_tax_lien was filed in the circuit_court dade county miami florida which reflected an unpaid balance of assessment against petitioners for federal income taxes for the years ended through in the aggregate amount of dollar_figure ms walters was aware of the tax_court litigation when she signed the tax returns for the years in issue on date ms walters signed an irs collection information statement under penalty of perjury which did not list as an investment an account at prudential-bache that was maintained in the name justice for all inc funds in that account had been transferred during date from an account with prudential-bache in ms walters' name justice for all inc was a florida corporation formed by mr gherman to hold funds in brokerage accounts and to hold cash in bank accounts tax returns for the years in issue petitioners filed joint federal_income_tax returns for tax years ended and the returns were prepared by or under the supervision of ronnie thaw mr thaw a certified_public_accountant c p a who had prepared tax returns for petitioners since the 1970's the joint_return for tax_year ended was filed on date the joint_return for tax_year ended was filed on date the joint_return for tax_year ended was filed on date mr thaw relied on fip's books_and_records to prepare petitioners' joint income_tax returns for the years ended through petitioners did not engage mr thaw to verify the books or to perform a certified audit and he did not perform those services when the joint tax returns were prepared for tax years ended through mr thaw was not aware of the cd scheme mr thaw did not include in income on those joint tax returns any moneys charged on fip's books_and_records as loans to either ms walters or mr gherman after the returns were prepared by their accountant mr gherman had the returns reviewed by petitioners' tax attorneys before petitioners signed them although ms walters did not review their joint tax returns in depth before she signed them she sought and received assurances from mr gherman that everything was correctly reported on the returns because she did not want to have any more trouble with the irs she knew before signing the returns that they had been prepared by a c p a and reviewed by attorneys who specialized in tax matters on the joint returns filed for years ended through petitioners reported form_w-2 wages income and fica tax withholding gross_income itemized_deductions and taxable_income as follows form form_w-2 wages withholding w-2_wages withholding gross itemized taxable_year husband husband wife wife income deductions income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number - - big_number big_number big_number big_number big_number - - big_number big_number big_number on the returns for those years petitioners reported that they paid interest to fip or the fip pension_plan as follows year interest_expense dollar_figure big_number big_number additionally on the returns for those years petitioners reported net losses from sharicraig and j gherman productions an s_corporation as follows net losses reported year sharicraig j gherman productions dollar_figure - big_number dollar_figure big_number big_number in signing the joint tax returns ms walters concerned herself only with how much mr gherman was earning although ms walters was aware of the grand jury investigation of mr gherman the tax_court cases and the dollar_figure tax_lien against mr gherman and her she did not review the entire return she relied on mr gherman's assurances that their income_tax returns accurately reflected their income mr gherman filed separate returns for tax years ended and his return for tax_year ended was filed on date his return for tax_year ended was filed on date on the separate returns filed for years ended and mr gherman reported form_w-2 wages income and fica tax withholding gross_income itemized_deductions and taxable_income as follows form gross itemized taxable_year w-2_wages withholding income deductions income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number - big_number on the separate_return he filed for year ended mr gherman reported that he had paid interest to fip in an amount totaling dollar_figure mr gherman claimed the standard_deduction on the separate_return that he filed for year ended additionally he attached to the return for that year a disclosure statement asserting that the return was substantially incomplete because at the time of filing he had not received from mr feltman information needed to prepare the return on audit respondent determined that petitioners had unreported income for and of dollar_figure dollar_figure and dollar_figure respectively additionally respondent determined that mr gherman had unreported income for and of dollar_figure and dollar_figure respectively the notices of deficiency for the years in issue were mailed on date and state that respondent's determinations were based on information available from certificates of deposit records compiled by the bankruptcy trustee opinion statutory period of limitations petitioners contend that assessment of the deficiency and additions to tax that respondent determined for each of the years ended through is barred by expiration of the periods of limitations under sec_6501 respondent contends however that the period of limitations to assess the deficiencies and additions to tax has not expired for any year in issue generally under sec_6501 an income_tax deficiency and additions to tax must be assessed within years of the later of the date the tax_return was filed or the due_date of the return if the taxpayer proves that the notice_of_deficiency was mailed more than years after the applicable_date then the commissioner has the burden of proving the existence of an exception to the general period of limitations 88_tc_492 54_tc_255 under sec_6501 the period during which the commissioner may assess a deficiency is years when a taxpayer omits from income an amount that exceed sec_25 percent of the gross_income required to be shown on the taxpayer's return the commissioner has the burden of proving by a preponderance_of_the_evidence that the taxpayer has omitted an amount in excess of percent of the gross_income required to be shown on the return 448_f2d_972 5th cir affg in part and revg in part tcmemo_1969_181 102_tc_380 82_tc_546 affd 774_f2d_644 4th cir where a joint_return has been filed the omission_of_income is considered to be a failure to report income by each spouse 66_tc_1084 affd on another issue 592_f2d_1259 5th cir mr gherman's return for the year ended was filed on date the notice_of_deficiency for that year was mailed to him on date thus the notice_of_deficiency relating to the year ended was mailed within years of the time in which the return for that year was filed the 3-year period of limitations for assessing the tax and additions to tax consequently did not expire for the year ended before respondent mailed the notice_of_deficiency relating to that year accordingly the statute_of_limitations does not bar respondent from assessing any deficiencies in tax and additions to tax for the year ended respondent does not deny that the notices of deficiency for the years ended through were mailed more than years after the later of the date on which the returns were filed or their due dates respondent contends however that petitioners had unreported income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years ended and respectively respondent further contends that the unreported income exceed sec_25 percent of the gross_income of dollar_figure dollar_figure dollar_figure and dollar_figure reported in the returns for those years accordingly respondent maintains the periods of limitations for assessment of any deficiencies for through had not expired when the notices of deficiency were mailed because the 6-year period of limitations for the assessment of tax applies for those years whether respondent is barred from assessing additional tax and additions to tax for the years ended through rests on whether petitioners for the years ended through and mr gherman for the year ended omitted from income an amount equal to more than percent of the gross_income reported on the returns we turn now to that issue unreported income petitioners do not deny that mr gherman embezzled money from fip's clients between and but they nevertheless contend that mr gherman did not receive any unreported income from any source before calendar_year petitioners further contend that ms walters has never received any unreported income petitioners maintain that respondent has failed to prove unreported income for the years in issue because they contend the schedules prepared for the bankruptcy such as the sweep schedule the family disbursements schedule and other schedules that indicate amounts purportedly owned by ms walters and other family members and on which respondent relies to prove unreported income are not trustworthy petitioners contend further that neither mr gherman nor any gherman family_member benefited from the cd scheme petitioners maintain that the sweep schedule reflects that only dollar_figure was payable to a gherman family_member ms walters petitioners contend further that the family disbursements schedule shows that some of the funds reflected on that schedule were used to pay fip's operating_expenses while other funds were paid out as loans and used to make investments petitioners also assert that gherman family members made deposits to fip for which no credit was made in the computation of unreported income and that no consideration was given in the computation of unreported income for stock losses petitioners assert that they and their children borrowed money from fip that they made payments of interest and principal on those loans and that the loans and payments are reflected in fip's books_and_records petitioners also contend that personal expenses of mr gherman that fip paid were charged to his payroll account and reported as form_w-2 income on petitioners' joint federal_income_tax returns respondent contends that mr gherman embezzled dollar_figure million from fip's clients consisting of the dollar_figure million from the cd scheme converted over the years through and the dollar_figure million exit money with which he fled the country in date respondent contends that there is no evidence that any valid loans existed and furthermore there were no consensual agreements with the investors that their funds could be used by petitioners as loans respondent asserts further that the source of any funds purportedly loaned was money stolen from fip's clients respondent additionally disputes petitioners' contention that the gherman family members received only dollar_figure from the embezzlement respondent contends rather that albeit sometimes through a circuitous route all of the embezzled funds ultimately wound up in the fip account over which mr gherman exercised complete dominion and control respondent further disputes whether moneys deposited into fip accounts by gherman family members came from their own funds respondent maintains that the record does not establish that all payments of personal expenses were charged to mr gherman's payroll account respondent contends further that fip was a sham and that mr gherman used it merely as a conduit to perpetrate his scam and to defraud his investors respondent asserts that mr gherman had complete dominion and control_over the transfer investment and disbursement of the embezzled funds and derived readily realizable economic value from those funds respondent contends that mr gherman's exercise of total dominion and control_over the phantom cd funds requires that the amounts be treated as additional unreported income accordingly respondent contends petitioners had unreported income from the cd scheme of at least dollar_figure ie the amount reflected on the cd schedule we agree with respondent that petitioners had unreported income for the years in issue as a result of mr gherman's embezzlement of funds from fip's clients petitioners' arguments to the contrary appear based on a misunderstanding of the applicable law and of the effect of admissions made during the criminal proceeding and throughout the instant action sec_61 includes in income all income from whatever source derived including income from an illegal source 366_us_213 348_us_426 it is well settled that money obtained by means of embezzlement constitutes income to the perpetrator money received without recognition of an obligation to repay and without restriction as to its disposition is taxable when it is received even though the taxpayer may be required to restore the money later james v united_states supra 286_us_417 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 moreover an embezzler must include embezzled funds in income even though the funds are lent or given to another 420_f2d_777 5th cir affg 52_tc_115 funds deposited into brother's account 352_f2d_221 8th cir affg tcmemo_1964_153 funds used to make loans and gifts to others see also 579_f2d_551 10th cir a taxpayer restoring embezzlement income may deduct the repayment in the year repaid james v united_states supra pincite petitioners' argument that they did not have any unreported income from embezzlement before is focused on the disposition of the embezzled money after that money was deposited into the fip account the proper focus however must be on mr gherman's unauthorized diversions of funds from the accounts of fip's clients into the fip account those unauthorized diversions constitute the taxable events and not mr gherman's subsequent use of the embezzled funds whatever that use might have been see bailey v commissioner supra estate of geiger v commissioner supra mr gherman admitted during the criminal proceeding that he had embezzled approximately dollar_figure million from fip's clients it is well settled that a judgment of conviction in a criminal prosecution is admissible in evidence in a subsequent civil_action which is based on the act for which the conviction was rendered fed r evid mr gherman's guilty plea in the criminal proceeding furthermore is a confession of truth to the charges and is admissible in the instant action as his admission that he in fact embezzled funds from fip's clients fed r evid d additionally petitioners do not challenge the accuracy of the amounts listed in the cd schedule prepared from fip's books_and_records nor do they deny that mr gherman exercised total control_over the embezzled funds petitioners furthermore do not challenge respondent's allegation that mr gherman embezzled the dollar_figure reflected on the cd schedule rather petitioners contend that mr gherman did not receive any unreported income until because the embezzled funds were not disbursed directly to gherman family members but were funneled into the fip account and used to pay fip's operating_expenses or were used to make loans to gherman family members or other individuals or were used to make investments we do not agree mr gherman received and should have included on his tax returns income from embezzlement at the time he converted the funds from the accounts of fip's clients see james v united_states supra estate of geiger v commissioner supra accordingly we sustain respondent's position that petitioners received unreported income from embezzlement for the years in issue however we believe that some adjustment is required in the amount of unreported income determined in the notices of deficiency computation of unreported income we begin our computation of unreported income for the years in issue with the amounts reflected on the cd schedule for those years which petitioners do not challenge we use the net amount reflected for each year to account for embezzled funds that were returned to accounts of fip's clients the repayments to accounts of fip's clients appear to be an integral part of the cd scheme the repayments helped to perpetuate the fraud over a number of years consequently we treat them as expenses of the illegal activity additionally for the year ended we exclude any withdrawal from or repayment to a client account with a transaction date after mr gherman fled the country we are not persuaded that either mr gherman or ms walters exercised any dominion or control_over those funds we further reduce the net amounts reflected on the cd schedule by the purported interest_paid to cd participants those payments also appear to be an integral part of the cd scheme and helped to perpetuate the fraud and are accordingly treated as an expense of the illegal activity additionally we reduce the net amounts reflected on the cd schedule by amounts that we believe petitioners already included in income in the form of form_w-2 wages from fip fip paid wages to mr gherman for all of the years in issue and to ms walters for year ended which petitioners reported on their tax returns a portion of the wages paid to petitioners by fip would have been paid from gross_receipts for each of the years in issue however fip operated at a loss mr gherman used a portion of the embezzled moneys to fund fip's operations including petitioners' salaries consequently for each year we reduce the net amount embezzled by the lesser_of the form_w-2 wages reported on the return or fip's reported net_operating_loss accordingly we hold that the unreported income rounded for the years in issue is as follows year net amount per cd sch dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure less invoices dated after -0- -0- -0- -0- big_number interest_paid to cd participants big_number big_number big_number big_number -0- lesser_of w-2_wages or fip's nol big_number big_number big_number big_number big_number unreported income big_number big_number big_number big_number big_number for each of the years through the unreported income exceed sec_25 percent of the income reported on the return accordingly we conclude that for each of those years the statute_of_limitations does not bar the assessment of the deficiency or additions to tax addition_to_tax for negligence respondent determined that petitioners are subject_to an addition_to_tax for negligence under sec_6653 for the years in issue sec_6653 for and or sec_6653 for and imposes an addition_to_tax equal to percent of the underpayment if any part of the deficiency was due to negligence or intentional disregard of rules or regulations sec_6653 for and or sec_6653 for and provides for an addition_to_tax in the amount of percent of the interest payable on the portion of the underpayment_of_tax attributable to negligence the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6653 negligence also has been defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 92_tc_899 85_tc_934 petitioners have the burden of proving that the deficiency was not due to neglect or the intentional disregard of rules or regulations rule a neely v commissioner supra petitioners did not address this issue in their brief nor did they present any evidence at trial which would prove that the omission_of_income was not due to negligence or the intentional disregard of rules or regulations accordingly we sustain respondent's determination as to the additions to tax under sec_6653 addition_to_tax for substantial_understatement of tax respondent determined that petitioners are liable for additions to tax for the substantial_understatement of their tax_liability for the years in issue sec_6661 imposes an addition_to_tax of percent percent for assessments made before date of any underpayment attributable to a substantial_understatement of tax sec_6661 90_tc_498 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure whichever is greater sec_6661 an understatement is the amount required to be shown on the return less the amount actually shown on the return sec_6661 the commissioner may waive the addition_to_tax if the taxpayer had reasonable_cause for the understatement and acted in good_faith sec_6661 petitioners bear the burden of proving that respondent's imposition of additions to tax under sec_6661 is erroneous rule a 92_tc_501 petitioners did not address this issue in their brief nor did they present any evidence at trial which would prove that they had reasonable_cause for the understatement and acted in good_faith in omitting the income from their returns accordingly we sustain respondent's determination as to the additions to tax under sec_6661 addition_to_tax for failure to timely file respondent determined that mr gherman is liable for the addition_to_tax imposed under sec_6651 for the year ended because he failed to timely file his federal_income_tax return for that year and he did not prove that the failure to timely file was due to reasonable_cause sec_6651 imposes an addition_to_tax of percent of the amount of the tax due for each month a return is delinquent up to a maximum of percent the addition_to_tax is not applicable if it is shown that the failure is due to reasonable_cause and not willful neglect sec_6651 469_us_241 petitioner has the burden of proving that his failure_to_file was due to reasonable_cause and not to willful neglect 99_tc_202 84_tc_859 to prove reasonable_cause taxpayers must show that they exercised ordinary business care and prudence and were nevertheless unable to file the return within the statutorily prescribed time crocker v commissioner supra pincite sec_301_6651-1 proced admin regs taxpayers may generally establish reasonable_cause by proving that they reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return and later found that the advice was erroneous or mistaken united_states v boyle supra pincite 86_tc_785 mr gherman did not address this issue on brief nor did he present any evidence at trial which would prove that he had reasonable_cause for failing to timely file his return for year ended accordingly we sustain respondent's determination as to the addition_to_tax under sec_6651 innocent spouse relief petitioners contend that ms walters qualifies for relief under the innocent spouse provisions of sec_6013 from liability for the deficiencies and additions to tax determined for years ended and the applicable years respondent contends however that ms walters is not entitled to relief under sec_6013 spouses who file a joint income_tax return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or additions to tax determined on audit of the return sec_6013 however pursuant to sec_6013 a spouse can be relieved of tax_liability if that spouse shows that he or she qualifies as an innocent spouse to qualify as an innocent spouse under sec_6013 a taxpayer must prove he or she filed a joint_return for the years in issue there is a substantial_understatement_of_income_tax attributable to grossly_erroneous_items of the other spouse on the return he or she did not know or have reason to know of the substantial_understatement when the return was signed and it would be inequitable to hold the innocent spouse liable for the deficiency attributable to the substantial_understatement sec_6013 failure to meet any of the requirements precludes a taxpayer from qualifying as an innocent spouse sec_6013 826_f2d_470 6th cir affg 86_tc_228 780_f2d_561 6th cir affg in part and revg and remanding tcmemo_1984_310 94_tc_126 affd 992_f2d_1132 11th cir respondent concedes that joint returns were filed for the applicable years and that the tax involved is the result of grossly_erroneous_items petitioners must prove however that ms walters satisfies the remaining criteria for relief under sec_6013 grossly erroneous item of the other spouse respondent contends that funds derived from the cd scheme are income also attributable to ms walters respondent maintains that ms walters had control_over the embezzled funds sufficient to make the income attributable to her as well as to mr gherman because she cosigned fip's checks accordingly respondent maintains ms walters does not qualify for relief under the innocent spouse provisions respondent's arguments are not persuasive the fact that ms walters cosigned fip's checks attended board_of directors meetings and held all of fip's stock in her name might have been determinative had the unreported income resulted from an understatement of the income earned by fip or an overstatement of the deductions claimed by fip the unreported income however arose from embezzlement of funds from accounts of fip's clients as we discussed supra the embezzlement occurred when mr gherman converted funds from various accounts of fip's clients not when those funds subsequently were deposited into or disbursed from the fip account ms walters had no control_over the accounts of fip's clients she was not a participant in the embezzlement of funds from those accounts moreover if control_over the fip account was determinative we are convinced that ms walters did not exercise that control ms walters signed blank checks in large numbers mr gherman's signature however also was required on all of the checks before they became valid ms walters made no decisions as to when or where the funds would be used mr gherman alone made the decisions relating to the disbursement of funds from the fip account additionally mr gherman alone embezzled the funds and he alone knew that money from accounts of fip's clients was being diverted into the fip account mr gherman alone made all financial decisions relating to the use of those diverted funds accordingly we hold that the unreported income is attributed solely to mr gherman see 20_f3d_1128 11th cir the test for whether an item is attributable to a spouse is whether the spouse has sufficient connection through ownership rights or otherwise to make it an item for which both spouses should bear responsibility affg tcmemo_1993_17 knowledge of the understatement petitioners contend that ms walters had no actual or constructive knowledge of the embezzlement income before or during the applicable years respondent does not agree to establish lack of knowledge of the understatement ms walters must show that she was unaware of the circumstances giving rise to the omission_of_income see 25_f3d_1289 5th cir courts have generally agreed that in innocent spouse cases involving the omission_of_income relevant inquiry is whether the spouse claiming innocent spouse relief knew or should have known of an income-producing transaction that the other spouse failed to report in their joint_return affg tcmemo_1993_252 purcell v commissioner t c pincite she must show that she lacked both actual knowledge and constructive knowledge of the omission such that a reasonably prudent person under the circumstances at the time that the return was filed could not be expected to know that the tax_liability stated was erroneous or that further inquiry was necessary see 872_f2d_1499 11th cir affg tcmemo_1988_63 509_f2d_162 5th cir whether the spouse seeking relief had reason to know of the substantial_understatement is a question of fact to be determined after reviewing the entire record 897_f2d_441 9th cir affg tcmemo_1987_522 where omissions from income are in issue courts generally agree that it is actual or constructive knowledge of the underlying transactions not of the tax consequences of those transactions that is material park v commissioner supra pincite4 however the failure to review a tax_return generally does not absolve a taxpayer of liability 992_f2d_1256 2d cir affg tcmemo_1992_228 a taxpayer may not generally close his or her eyes to what is disclosed on the tax_return and plead ignorance edmondson v commissioner tcmemo_1996_393 cohen v commissioner tcmemo_1987_537 nonetheless while a spouse cannot close his or her eyes to unusual or lavish expenditures the spouse is not required to have perfect knowledge of family financial matters 93_tc_434 57_tc_680 furthermore one person's luxury may be another's necessity and the lavishness of an expense must be measured from each family's relative level of ordinary support 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 see also sanders v united_states supra pincite however the alleged innocent spouse's role as a homemaker and complete deference to the spouse's judgment concerning the couple's finances standing alone are insufficient to establish that a spouse had no 'reason to know ' kistner v commissioner supra pincite see also stevens v commissioner supra pincite we are persuaded that ms walters did not know that mr gherman was embezzling money from fip's clients until after he fled the country and after the returns for the applicable years were filed mr gherman did not tell ms walter that he was embezzling money from the accounts of fip's clients the embezzled funds furthermore did not go into the joan gherman no account over which she had control but into the fip account over which she exercised no supervision although ms walters attended monthly board meetings of fip it is unlikely that the embezzlement of funds from accounts of fip's clients was a topic of discussion at those meetings even mr feltman the trustee for the bankruptcy became convinced after a lengthy investigation of the cd scheme that ms walters was unaware of the embezzlement until after mr gherman fled the country accordingly we conclude that at the time the tax returns for the applicable years were filed ms walters had no actual knowledge of the transaction giving rise to the unreported income--the embezzlement of funds from the accounts of fip's clients additionally we are persuaded that ms walters had no reason to know that mr gherman was embezzling money from the accounts of fip's clients ms walters was a high school graduate and was basically ignorant of tax financial and accounting principles mr gherman's financial affairs were complex and ms walters had very little to do with them the cd scheme continued over a number of years and deceived many individuals more financially astute than ms walters we are convinced that mr gherman also managed to convince ms walters and other family members that the family fortune came from his financial expertise respondent contends further that ms walters should have known about the unreported income because the income reported on petitioners' tax returns for the applicable years could not support their lifestyle beyond general references to petitioners' level of expenditures information about their personal_residence the use of household help and their use of the camelot the record is vague as to the nature of ms walters' standard of living during and consequently it is not clear whether petitioners' reported gross_income of dollar_figure dollar_figure and dollar_figure for and respectively could have supported that lifestyle nonetheless having observed ms walters at trial and having heard her testimony and considering the circumstances we are persuaded that ms walters believed the reported income for those years was sufficient to support their lifestyle ms walters did not sign blank tax returns she reviewed the returns at least to the point of checking to ascertain how much money mr gherman was earning consequently she was aware that petitioners reported gross_income of close to half a million dollars for each of the applicable years we are persuaded that in light of her limited education and lack of business expertise the high amount of gross_income reported on the returns caused ms walters to assume that their reported income was sufficient to support their standard of living furthermore petitioners began moving up into better homes and neighborhoods had household help threw elaborate parties and otherwise enjoyed a fairly high and generally improving standard of living years before mr gherman began embezzling money from fip's clients the house in which petitioners lived during the years in issue was purchased in or before that mr gherman began embezzling money from fip's clients mr gherman made all decisions relating to financial matters that affected both fip and petitioners except for some minor household expenditures that were paid out of the joan gherman no account mr gherman or a member of his office staff paid petitioners' personal bills from the fip account or the joan gherman no account ms walters signed checks drawn on those accounts in blank furthermore she did not balance any of the checking account statements consequently we are persuaded that ms walters had no reason to suspect that their lifestyle exceeded their reported income if it did see sanders v united_states f 2d pincite respondent contends further that ms walters' show business activities demonstrate that she lived extravagantly during through the show business activities addressed at trial eg her producing purlie and bubbling brown sugar and her managing barry smith the freeman sisters and patti jo took place during the 1970's inasmuch as those show business activities preceded the embezzlement they do not support respondent's position additionally not all of the embezzled money flowed directly to gherman family members mr gherman used a portion of the embezzled funds to pay fip's operating_expenses and to make loans and investments mr gherman alone controlled fip's operations large sums of money flowed through the fip account at any time although ms walters attended board_of director meetings her role in fip's operations was to sign checks in blank and to help entertain clients not to control how the funds were to be used we are persuaded that her minimal participation in the activities of fip did not provide her sufficient facts such that a reasonably prudent taxpayer in her position would be put on notice of the embezzlement income or of a need to make further inquiry respondent contends further that ms walters had reason to inquire as to whether mr gherman was properly reporting all income because he had been denied a discharge in the bankruptcy as a result of false statements that he had made to a lender mr gherman had been investigated by a federal grand jury relating to tax crimes and ms walters had been involved in tax_court litigation relating to the joint tax returns that she had filed with mr gherman which resulted in a tax_liability in excess of dollar_figure respondent asserts that ms walters nevertheless made no attempt to ascertain that the joint tax returns were true and correct we disagree with respondent for several reasons first fip's clients generally were well-educated successful professional business men and women who remained clients of fip for many years mr gherman did not keep secret from fip's clients the fact that he was not discharged in the bankruptcy nonetheless fip's clients relied on mr gherman's advice and trusted him to handle their financial affairs honestly and fairly similarly we are persuaded that mr gherman's failure to obtain a discharge in the bankruptcy would not cause ms walters to suspect that mr gherman was embezzling money from fip's clients second the embezzlement of millions of dollars from accounts of fip's clients was not related or even similar to the activities cited by respondent none of those prior activities furthermore resulted in a criminal indictment moreover the prior audits of petitioners' tax returns did not involve the failure to report income from an illegal activity and those audits were settled with respondent's conceding the imposition of additions to tax for fraud as well as a substantial portion of the deficiencies ms walters knew that the irs had dropped its fraud investigation of mr gherman and that the grand jury did not bring an indictment against him under those circumstances we believe that the prior audits and grand jury investigation would not cause ms walters to suspect that mr gherman was embezzling money from the accounts of fip's clients third during ms walters requested that she be removed from fip's payroll because she wanted to avoid trouble in the future with the irs furthermore ms walters knew that following the audits and the grand jury investigation the accountants who prepared the tax returns for fip and petitioners began to take a closer look at large and extraordinary items especially expense items reported on the tax returns and that after they were prepared the returns were reviewed by attorneys who specialized in tax matters before being presented to petitioners for their signature we are persuaded that as far as ms walters knew she had taken appropriate action to assure herself that the returns were proper and correct finally we do not agree that ms walters blindly accepted petitioners' tax returns while she may not have reviewed the returns in depth ms walters knew that the returns had been prepared by a c p a and then reviewed and approved by attorneys who specialized in tax matters before the returns were given to petitioners for signature furthermore ms walters sought and received assurances from mr gherman that the returns were properly prepared before she signed them accordingly we are persuaded that ms walters satisfied her duty to inquire as to the accuracy of the joint tax returns consequently we conclude that ms walters had not been put on notice that embezzlement income was being unreported or that further inquiry was needed as we stated earlier we are not faced with a situation where income earned by fip was understated or deductions claimed by fip were overstated on its tax returns if we were we agree that mr gherman's prior activities and difficulties might have put ms walters on notice that further inquiry as to unreported income was necessary but fip's income and deductions are not the issue in our view under the circumstance of the instant case mr gherman's prior activities are not relevant to the issue of whether ms walters had reason to know that mr gherman was stealing money from accounts of fip's clients on the basis of the foregoing we conclude that ms walters had neither actual nor constructive knowledge of the embezzlement see park v commissioner f 3d pincite4 accordingly we hold that ms walters did not know nor did she have reason to know about the unreported income inequitable to hold liable for tax petitioners contend that it would be inequitable to hold ms walters liable for the deficiencies in tax and additions to tax respondent disagrees whether it is inequitable to hold a person liable for additional tax interest and additions to tax is to be determined on the basis of all the facts and circumstances sec_6013 93_tc_355 sec_1 b income_tax regs a factor to be considered is whether the purported innocent spouse significantly benefited beyond normal support either directly or indirectly as a result of the unreported income hayman v commissioner f 2d pincite belk v commissioner t c pincite 86_tc_228 sec_1 b income_tax regs normal support is determined by the circumstances of the taxpayers see sanders v united_states f 2d pincite 93_tc_672 flynn v commissioner supra petitioners bear the burden of proving that ms walters received no significant benefit from the understatement other than normal support and that burden must be satisfied with specific facts regarding lifestyle expenditures asset acquisitions and the disposition of the benefits of the understatement see bokum v commissioner t c pincite estate of krock v commissioner supra petitioners contend that ms walters did not benefit significantly from the unreported income but rather received merely ordinary support that was commensurate with the upper middle class lifestyle that petitioners had maintained before the embezzlement they assert that ms walters herself was not extravagant in her spending habits petitioners contend further that the camelot benefited fip through the entertainment of its clients and does not demonstrate an extravagant lifestyle they contend further that the income reported on their joint returns for years ended through was sufficient to support their lifestyle respondent contends that it is not inequitable to hold ms walters liable for the deficiency attributable to the substantial_understatement because she benefited from the income above normal support and she helped mr gherman obtain the unreported income through her ownership of fip as examples of significant benefits from the unreported income respondent cites the eastern shores house the purchase and use of the camelot her show business endeavors lavish gifts to her children and grandchildren parties and other entertainment and personal investments and bank accounts additionally respondent contends that ms walters benefited from the embezzlement because mr gherman used some of the stolen funds to pay off major debts of ms walters such as her automobile and federal_income_tax liabilities we have been provided with few specific facts relating to petitioners' lifestyle expenditures and asset acquisitions and dispositions for the years through see bokum v commissioner supra pincite estate of krock v commissioner supra to a large extent the specific facts regarding petitioners' lifestyle spending habits and asset acquisitions and dispositions revealed in the record relate to years before or after the applicable years the record establishes that mr gherman funneled embezzled funds through the fip account the record also shows that during the 1970's he used fip funds to subsidize ms walters' show business endeavors but it appears and we so find that ms walters did not undertake any show business activities during through and none of fip's money including embezzled funds went to support those activities it is possible and for purposes of deciding the issue we assume that ms walters benefited from the unreported income to some extent above normal support nonetheless under the circumstances we find that the fact that she did so benefit is not determinative because other factors outweigh any benefit she may have received whether a spouse substantially benefited from the unreported income is only one factor to consider in determining whether it is inequitable to hold the spouse liable for the deficiencies and additions to tax an additional factor to consider is whether the spouse claiming relief was deserted divorced or separated kistner v commissioner tcmemo_1995_66 sec_1 b income_tax regs we also may consider whether the spouse seeking relief will suffer undue_hardship as a result of being held liable for the deficiencies if relief is denied see sanders v united_states supra pincite 496_f2d_431 10th cir ms walters and mr gherman were divorced during mr gherman is in jail serving a 30-year sentence as far as we know he does not have the financial resources to pay the deficiencies and additions to tax nor does he have the means to obtain those resources ms walters also lacks the financial resources to pay the deficiencies and additions to tax because of the bankruptcy ms walters walked away from her marriage with no personal assets she is living in her daughter's apartment and can scarcely support herself additionally as a 63-year old woman with only a high school education and a low- paying job there is little likelihood that ms walters will ever be able to amass the funds needed to pay the deficiencies and additions to tax consequently she would suffer undue_hardship should relief be denied ms walters did not participate in the embezzlement of funds from the accounts of fip's clients nor did she assist in the embezzlement as respondent contends because she allowed mr gherman to use her name to conduct business to accept respondent's contention that ms walters aided and abetted the embezzlement because she allowed mr gherman to organize and operate fip under her name we would have to believe that mr gherman with ms walters' knowledge and consent planned to defraud fip's clients at the time that fip was organized during and then waited until the end of to effectuate that plan respondent's position defies common sense and is not supported by the record although she did allow mr gherman to use her name in order to conduct business there is no suggestion that ms walters did so with the understanding that criminal activities would occur indeed as far as we know during the first years of fip's existence no conversion of client funds occurred under the circumstances we conclude that it would be inequitable to hold ms walters liable for the deficiencies and additions to tax accordingly we hold that ms walters is entitled to relief under sec_6013 as an innocent spouse to reflect the foregoing decision will be entered under rule
